HARRIS, Judge.
George W. Trice moved for new trial on the basis of ineffective assistance of counsel. The trial court permitted an evidentiary hearing and concluded that although trial counsel had been somewhat deficient, sufficient prejudice under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), was not shown to warrant a new trial. Trice appeals; we affirm.
Trice contends that although his attorney was aware of alibi witnesses that would place defendant in Missouri at the time of the offense, they were not called. However, both Trice and his former wife testified that Trice was in Minneapolis in September until about September 24 at which time they went to Missouri .for a family reunion. This alibi defense fell apart, however, when Trice admitted telling the Minnesota police that he was in Minnesota the entire time. Further, the former wife also acknowledged that she had failed to mention the “alibi” to the Minnesota police when she was previously interviewed.
State witnesses, on the other hand, placed Trice in Florida on the day of the offense. Not only did the victim positively identify him but his former girlfriend (the mother of his child) testified that he lived with her in Orlando throughout September and did not go to Minnesota until October. Further an Orlando police officer testified that he confronted Trice in an Orlando shopping mall concerning an alleged shoplifting on October 5. In short, we doubt that a few additional witnesses to Trice’s “alibi” would have carried the day.
AFFIRMED.
PETERSON, C.J., and THOMPSON, J., concur.